 



Stakool, Inc. Announces Kevin P. Quirk as New CEO

 

Company to Focus on Health and Wellness Brands

 

JACKSONVILLE, Fla., April 17, 2013 /PRNewswire/ — Stakool, Inc. (STKO), a
Florida-based corporation supplying natural and organic health and wellness
products, announced the appointment of Kevin P. Quirk, effective April 20, 2013,
as Chief Executive Officer and Member of the Board.

 

Quirk brings over 20 years of general, brand and financial management experience
along with expertise in raising capital in the consumer products and home
healthcare industries. His career began at Anheuser-Busch, followed by various
management positions within the Coca-Cola Company. He is a graduate of St. Louis
University and the Advanced Management Executive Education Program from Harvard
Business School.

 

Quirk founded White Hat Brands, a health and wellness beverage company, where he
raised capital, developed products and gained distribution, winning multiple
marketing awards along the way. Quirk later oversaw the sale of White Hat which
was sold privately for approximately thirty million dollars ($30,000,000). “This
is a great opportunity for me to utilize my skills and experience towards
something I love,” said Quirk. “While still in its infancy in the U.S.,
functional beverages are one of the fastest growing and most profitable
categories out there. Building meaningful brands and satisfying consumer needs
is what keeps me motivated,” continued Quirk. “The Corporation is excited to
bring an executive with Mr. Quirk’s experience to develop and implement
strategies to becoming a leading innovator in the multi-billion dollar health
and wellness sector. He has been successful with Fortune 100 Companies as well
as start-ups wearing many hats,” said Joseph Canouse, the Chairman.

 

Health and wellness-related beverages are seeing increased consumer acceptance
while carbonated soft drinks are seeing consumer attrition. Specifically,
functional beverages, namely energy drinks, energy shots, sports drinks, teas
and water drops, have all seen increases in consumer penetration and
consumption. This sector is expected to grow significantly in the coming years
as innovations in food science and technology is making natural ingredients and
their related function more accessible to consumers who are looking for products
and brands that support their active lifestyles.

 

About Stakool Inc.:

 

Based in Jacksonville, FL, Stakool, and its subsidiaries, develops consumer
products focused on health and wellness. By marrying innovative product
development with perceptive marketing and sales strategy, Stakool sets itself
apart from the competition.

 

 

 

 

Safe Harbor Statement:

 

Except for statements of historical fact, the matters discussed in this press
release are forward-looking, and are made pursuant to the Safe Harbor provisions
of the Private Securities Litigation Reform Act of 1995. Statements made herein
regarding the intent, belief or current expectations of Stakool, Inc./Anthus
Life Corp. are forward-looking statements that reflect numerous assumptions,
risks and uncertainties, many of which are beyond our control, and any of which
could cause our actual future results to differ materially from our stated
expectations today. Prospective investors are cautioned that our forward-looking
statements are never guarantees of future performance. Important factors
currently known to management that could cause our actual future results to
differ materially from those indicated in our forward-looking statements today
include our limited operating history, fluctuations in our operating results,
our ability to compete successfully and our ability to attract necessary capital
on satisfactory terms. Except as required by applicable law, we undertake no
obligation to update or revise our forward-looking statements to reflect changed
assumptions, the occurrence of unanticipated future events or changes in our
future operating results.

 

CONTACT:

 

South Street Media, Inc.

Melissa J. Diaz,

Phone: (917) 937-8968

Email: info@southstreetmedia.com

 



 

 

 

 

